EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jihwang Yeo on 3/4/2022.

The application has been amended as follows: 

	Please replace Claim 1 with:

	A fuel cell system comprising: 
a fuel cell body that is formed by a membrane electrode assembly including an anode catalyst and a cathode catalyst between which an electrolyte membrane is sandwiched and a pair of separators forming an anode-catalyst-side flow channel and a cathode-catalyst-side flow channel; 
a fuel supply system configured to supply fuel gas to the fuel cell body; 
an oxidant supply system configured to supply oxidant gas to the fuel cell body; 
and 
a controller programmed to 
control the fuel supply system and the oxidant supply system in accordance with an operating state of the fuel cell system, 
detect a specific operating state of the fuel cell system, and 
selectively activate at least one of a plurality of catalyst deterioration recovery controls to recover from deterioration of the anode catalyst, in accordance with the specific operating state, 
wherein the plurality of catalyst deterioration recovery controls includes a permeation-oxygen-amount increasing control configured to increase an amount of oxygen that permeates the membrane electrode assembly from the cathode-catalyst-side flow channel to the anode-catalyst-side flow channel;

a supply-gas state adjusting control configured to control a supply state of the fuel gas or a supply state of the oxidant gas; 
and a membrane-electrode-assembly state adjusting control configured to control a state of the membrane electrode assembly.

Please cancel claims 3 and 11-27.

Please amend line 1 of Claim 7 to recite:
The fuel cell system according to claim 1, wherein the 

Please amend line 1 of Claim 8 to recite:
The fuel cell system according to claim 1, wherein the 

Please amend line 1 of Claim 9 to recite:
The fuel cell system according to claim 1, wherein the 

Please amend line 1 of Claim 10 to recite:
The fuel cell system according to claim 1, wherein the 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 4-10, and 29 are allowed, in light of the examiner’s amendment herein.
The closest prior art (Makino) does not teach that “the permeation-oxygen-amount increasing control includes: 
a supply-gas state adjusting control configured to control a supply state of the fuel gas or a supply state of the oxidant gas; 

Specifically, Makino does not teach that the permeation-oxygen-amount increasing control includes a supply-gas state adjusting control and a membrane-electrode-assembly state adjusting control. Instead, Makino teaches a single control, i.e. a supply-gas state adjusting control (to stop the flow of air and hydrogen to the fuel cell, paragraph [0057]) that passively results in a control of state of the membrane electrode assembly (i.e. whether the membrane electrode assembly is producing a voltage output, paragraph [0057]). 
Further searching failed to identify any additional prior art that would render the amended limitations of Claim 1 in the examiner’s amendment above either anticipated or obvious.
Therefore, the allowable feature of Claim 1 is “the permeation-oxygen-amount increasing control includes: 
a supply-gas state adjusting control configured to control a supply state of the fuel gas or a supply state of the oxidant gas; 
and a membrane-electrode-assembly state adjusting control configured to control a state of the membrane electrode assembly,” in combination with the other limitations of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245. The examiner can normally be reached M-F 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SADIE WHITE/Primary Examiner, Art Unit 1721